United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Providence, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2050
Issued: July 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2011 appellant filed a timely appeal from a March 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that modification of a July 9, 1999 wageearning capacity determination was warranted.
FACTUAL HISTORY
OWCP accepted that appellant sustained a lumbosacral sprain in the performance of duty
on June 15, 1984 when he lifted a heavy sack. Appellant returned to work intermittently and as
of April 1985 was working in a full-time modified mail handler position. In a June 2, 1999
1

5 U.S.C. § 8101 et seq.

letter, the employing establishment noted the duties included traying and facing mail, hand
cancelling letters, verifying postage and other duties.
By decision dated July 9, 1999, OWCP determined that appellant’s actual earnings fairly
and reasonably represented his wage-earning capacity. It found that he had no loss of wageearning capacity as his actual earnings of $842.92 per week equaled the current earnings in his
date-of-injury position.
On June 10, 2009 appellant was advised that, pursuant to the National Reassessment
Program (NRP), there was no light-duty work available within his restrictions. In a duty status
report (Form CA-17) dated July 20, 2009, a physician whose signature is illegible, reported on
his continuing work restrictions. The record indicates that on August 13, 2009 appellant was
offered and accepted a modified mail handler position at four hours a day. Appellant continued
to work four hours day. On March 19, 2010 the employing establishment offered him a full-time
modified mail handler position. In a letter dated April 1, 2010, the employing establishment
indicated the position was effective April 10, 2010 and appellant had accepted the position.
On April 16, 2010 appellant filed a recurrence of disability (Form CA-2a), claiming
compensation as of June 10, 2009. In a May 20, 2010 letter, he stated that his light-duty job had
been withdrawn on June 10, 2009 and felt the wage-earning capacity determination should be
modified.
By decision dated June 10, 2010, OWCP denied modification of the July 9, 1999 wageearning capacity determination.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 30, 2010.
By decision dated March 8, 2011, the hearing representative affirmed the June 10, 2010
decision. He found there was no error in the original determination and appellant had not
established a material change in an employment-related condition.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.3

2

Sue A. Sedgwick, 45 ECAB 211 (1993).

3

Id.

2

ANALYSIS
In the present case, OWCP issued a July 9, 1999 wage-earning capacity decision based
on the modified mail handler position appellant had been performing since approximately 1985.
Appellant has argued the wage-earning capacity determination should be modified as the
position was withdrawn on June 10, 2009. Although appellant did not appear to argue that the
original determination was erroneous, the hearing representative considered the issue of whether
the light-duty job had been a makeshift position.4 In this regard there is no probative evidence
that the modified mail handler position was a makeshift position. The position had a title and job
description, did not involve overly strict physical limitations, had meaningful tasks and was not a
temporary position.5
With respect to the withdrawal of the full-time position on June 10, 2009, OWCP did not
acknowledge that the position was withdrawn pursuant to the NRP or make any relevant findings
on the issue. In this regard, there are specific guidelines for developing the issue of modification
of a wage-earning capacity determination when the job has been withdrawn pursuant to NRP.6
OWCP should review the file to determine whether there is a current medical report regarding
employment-related residuals. If there is no current medical evidence then OWCP should
request appellant to submit a narrative medical report as to the nature and extent of employmentrelated residuals. The employing establishment should also be requested to submit relevant
medical evidence in its possession. Such requests are “essential where employees may not have
been requested to provide recent medical evidence because they have a zero LWEC [loss of
wage-earning capacity] rating.…”7
In this case, the hearing representative did not discuss the medical evidence and stated
that appellant did not allege a material change in his condition. Since OWCP had found that
appellant had no loss of wage-earning capacity, it should have requested a narrative medical
report addressing the nature and extent of employment-related residuals. The modification issue
may then properly be considered based on the relevant medical evidence. The case will be
remanded to OWCP to properly analyze the modification issue presented in accord with FECA
Bulletin 09-05. After such further development as OWCP deems necessary, it should issue an
appropriate decision. In view of the Board’s findings, the issue of subpoena of witnesses will not
be addressed.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.

4

A position that is makeshift in nature is not appropriate for a wage-earning capacity determination. See
Selden H. Swartz, 55 ECAB 272 (2004).
5

Cf. A.J., Docket No. 10-619 (issued June 29, 2010).

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 11, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

